Title: John Thaxter to Abigail Adams, 22 May 1778
From: Thaxter, John
To: Adams, Abigail



Madam
York Town May 22d. 1778

I am happy in informing you, that the Marquiss de La Fayette has safely returned to the Main Camp, after a Brush with a party of the Enemy from the City; in which he had nearly been captivated. I have not learnt all the particulars of the affair; but from the best knowledge I can obtain, I dont find that any thing material did take place, altho’ it had like to have proved a serious matter to the Marquiss. Count Pulaski, who is active and spirited on all occasions, had his share in this skirmage.
A few days since, I saw a Letter from Col. Ethan Allen; in which he informs “that the Enemy affected to treat him with humanity a day or two before his Exchange, that they talked of former friendships, Connections and harmony subsisting between the two Countries.” It needs no other Comment than that, it was subsequent to the treaty between France and America.
The working of Miracles is doubtless within the compass of supernatural Agency, and out of the sphere of the circumscribed power of mortals. A Miracle from Heaven may re-unite the two Countries, and restore Friendship and Harmony, but nothing short of it.
Col. Allen’s health is impaired, but his Spirits are high. He is ready to take the field and take vengeance on his Enemy.
Genl. Washington says “there is an original something” in that man. The observation is very just. He has an undaunted spirit. He will die a Christian infallibly if he does not make his Children take Hamilcar’s Oath. Would he not be pardoned if he did it?
I am anxious to hear how electioneering goes on in general, but more especially at Braintree. There indubitably will be changes there.
The accounts from Philadelphia are so similar to those, which preceeded the evacuation of Boston, that I am induced to believe that the Enemy are about to abandon it. If they do it soon I hope to have the pleasure of seeing it. If not, my stay here will not be more than a month or six weeks longer. My humor has exhausted my whole fund of patience. It is in so flourishing a way at present, that was it not for the absence of my Companion in office, I would not make my appearance at the Secretarys. Mercurial Bolus’s, Salts, Powders, British Oil and Cupping have been tried without benefit. I have now a pot of Mercurial Ointment, which I use very freely without good or bad consequences. I have been here near five months, not one day have I had to ride or walk. I cannot therefore spend Sunday as I ought. If I can throw off the disorder by another medicine I am about trying I shall stay longer than the time mentioned. I begin to think it settled, and that I must be turned to a drug shop before I am cured. Excuse the egotism of the latter part of the letter—I could not help mentioning it.
Please to remember me to all friends.

I am with the greatest Respect Your very humble Servant,
J.T. Jur.

